UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2016 Date of reporting period :	October 1, 2015 — September 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam International Growth Fund Annual report 9 | 30 | 16 Message from the Trustees 1 Interview with your fund’s portfolio manager 4 Performance snapshot 4 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 54 About the Trustees 55 Officers 57 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Investors around the world have witnessed generally positive performance from financial markets in 2016. Most stock and bond indexes have added gains, benefiting from a slowly recovering global economy and contending with only intermittent bouts of volatility. Even advancing markets, however, can pose challenges for investors, including short-term fluctuations that can be unsettling. The key, we believe, is to stay invested, maintain a diversified portfolio, and remain focused on the long term. Also, seeking the counsel of a professional financial advisor, who can help keep your portfolio aligned with your goals, risk tolerance, and time horizon, may prove to be beneficial. In any market environment, we favor active strategies based on fundamental research, such as the investment approach practiced at Putnam. Backed by a network of global analysts, Putnam portfolio managers bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended September 30, 2016, as well as an outlook for the coming months. Interview with your fund’s portfolio manager For the 12-month period ended September 30, 2016, Putnam International Growth Fund underperformed its benchmark, the MSCI EAFE Growth Index [ND]. What led to this result? In the fund, we focus on trying to find inexpensive international stocks of companies that we think have a promising growth trajectory. Taken as an asset class, this group of growth stocks — by which we mean stocks with the highest forecasted earnings growth potential — substantially underperformed other areas of the market during the period. This is not to say that investors shied away from stocks. Over the course of the 12-month reporting period, investors, in our view, were attracted to stocks that appeared to have a stable dividend yield. In addition, investors appeared to be drawn to some of the riskiest areas of the global markets, including emerging-market stocks. Consequently, “bond proxy” stocks — or stocks that attract investors seeking dividend income — and emerging-market stocks outperformed high-growth-oriented areas of the international markets that we focus on in the fund. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell yourshares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes.Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower.See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund hadexpense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. Recent performance may have benefited from one or more legal settlements. 4 International Growth Fund In addition to this general market trend, our stock selection produced disappointing results. In some cases, we retained a high conviction in stocks that otherwise disappointed during the period; in other cases, we trimmed or sold stocks that delivered sub-par results. Have these trends prompted you to reconsider where you will seek growth opportunities? Over the long term, we continue to believe inexpensively valued stocks that exhibit the potential for superior growth may deliver the greatest returns to investors. However, given sustained worries about the pace of global economic recovery, within our strong growth-centric bias in the portfolio we have also increased our emphasis on the stability of growth, with the intention that the forward growth of the stocks in the portfolio should be somewhat less sensitive to changes in global macroeconomic growth or changes in interest rates. What were some of the key factors that drove investors toward dividend-paying stocks and emerging markets during the period? Historically low interest rates — and even negative interest-rate policies in Europe and Japan — helped fuel investors’ interest in these areas of the market for much of the period, but particularly after markets hit a period low in early to mid-February 2016. In the closing months of the period, this trend showed some signs of change, as certain central banks appeared to suggest that the era of low interest rates and unlimited central bank support for markets could be coming to an end. The U.S. Federal Reserve, for example, indicated that it was considering implementing an interest-rate hike — its first in a year and only its second in roughly 10 years — in December 2016. In addition, the European Central Bank [ECB] made comments in September 2016 that raised questions as to whether it would extend its economic stimulus program, which is set to expire in March 2017. Lastly, the Bank of Japan [BoJ] — contrary to market expectations — did not announce additional bond market stimulus measures in September 2016 as a result of what it called its “comprehensive This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/16. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 15. International Growth Fund 5 assessment” of the Japanese economy. Thus, against the backdrop of potentially higher rates, investors’ interest in dividend-paying stocks, for example, may have begun to wane. What are your thoughts on the BoJ’s “comprehensive assessment” of the Japanese economy, which the BoJ concluded in September 2016? We maintain relatively low expectations for Japan’s long-term economic outlook, and in the near term, we think that even if economic data have moderately improved — which the BoJ concluded has happened — that still does not mean the BoJ or the Japanese government has solved Japan’s economic problems. In our view, Japan’s economic difficulties, including its high debt levels and continued issues with deflation, will not be solved by monetary policy alone. The key reason for that, we believe, is that Japan suffers from an insufficient level of aggregate consumer demand. Having a healthy level of demand in an economy is a structural issue. Monetary policy, in our view, acts more like a lubricant to help ensure the structure moves as it should. We think Japan’s monetary policy, including its establishment of negative interest rates, encourages a misallocation of capital by Japanese companies. Companies are borrowing money at low rates and using it to buy assets overseas at what we consider to be inflated prices. In addition, Japan’s monetary policy appears to be damaging the nation’s banking system by undermining the profit opportunity that a normal yield curve would provide. Allocations are shown as a percentage of the fund’s net assets as of 9/30/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and rounding. Holdings and allocations may vary over time. 6 International Growth Fund Turning to the United Kingdom, how do you see Brexit — the U.K. vote to leave the European Union — as helping or harming the U.K. economy and markets? The United Kingdom has a sizable current account deficit — i.e., the value of its imports exceeds the value of its exports. This threatens to run higher in the wake of Brexit because so many corporate interests have put their U.K.-related investment plans on hold. Japanese automaker Nissan, for example, had planned — pre-Brexit — to invest a sizable amount of capital in one of its U.K. car-manufacturing facilities, which primarily sells cars in the European market. After Brexit, Nissan announced it would put this plan on hold until the future rules of trade between the United Kingdom and the European Union become clearer. That process could literally take years to work out. With a range of companies putting investment decisions on hold, overall capital investment in the United Kingdom will likely decline significantly over the medium term. In addition to weak fixed-asset investment, international investor wealth flowing into U.K. property markets has likely slowed, and may continue to slow from its pre-Brexit high point. One of the ways the market This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 9/30/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. International Growth Fund 7 compensates for these weak investment and portfolio flows is to adjust the value of the currency. Not surprisingly, the pound weakened substantially versus other currencies in the months after Brexit and through period-end, which may help to offset a bit of the negative current account difficulties. Which holdings detracted most from the fund’s relative performance result? We were very positive about the prospects of the Irish banking sector at the start of the period, but we were ultimately disappointed in holding the shares of Permanent TSB Group, an Irish bank. Loan demand in Ireland was growing, and the commercial property market was showing signs of a strong rebound, both of which were important factors driving our outlook for the stock. In the wake of the financial crisis of 2007–2008, Irish banks — like many banks around the world — took major hits to their balance sheets and had to write down bad loans. With Ireland’s property market appearing to be roaring back — particularly pre-Brexit — the losses on many of those written-down loans will be much less than originally feared, creating the possibility that the banks would be able to boost their balance sheets with substantial capital write-backs. We had believed, erroneously, that the process would begin toward the end of 2015. Unfortunately, the banks, including Permanent TSB, proved to be much more conservative in their approach to boosting balance-sheet health. In addition, the Irish government has been more involved than we anticipated in keeping lending rates low for consumers, thus eroding some of the profit we expected the banks to make. We trimmed the position during the period. Another position that was more directly affected by Brexit was the stock of Foxtons, This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Data in the chart reflect a new classification methodology put into effect on 9/1/16. 8 International Growth Fund a U.K.-based real estate broker. Among other things, Brexit caused a significant amount of speculation over the future of the residential and commercial U.K. housing markets, particularly in London. Despite the greater uncertainty for U.K. property markets post-Brexit, we maintained this stock in the portfolio for what we considered its attractive valuation and good dividend yield support backed by a healthy balance sheet. Another major detractor from relative results was the stock of U.K. retailer SportsDirect. The company had what we considered a healthy sporting goods franchise. However, the company’s decision to expand into the European market has been disastrous for the company; at the same time, sales growth in its stores in the United Kingdom began to slow. We sold the stock by period-end. What were some stocks that stood out for their positive contribution to fund performance? The top contributor to relative results was the stock of Tencent, China’s leading electronic messaging and gaming platform. We have held this stock for some time in the portfolio and have been pleased with the way it has realized its growth potential. On top of its messaging platform, the company has added social networking and e-commerce features to its capabilities and, in this way, we believe it has positioned itself well to become the de facto starting point for most Chinese consumers’ online experience. We maintained a position in the stock at period-end. U.K.-based Compass Group, a multi-national food service provider for corporations, universities, and other large institutions, was also a top contributor to relative performance. This company has consistently grown its earnings at double-digit rates, outgrowing virtually all of its peers, and this was reflected in its share price during the period. We maintained a position in the stock at period-end. Ashtead Group, a U.K.-based construction and machinery rental company, was also a top contributor. Ashtead’s primary source of revenue — as well as its management team’s plans for future capital expenditures — is in the U.S. market, which insulated the company from relative weakness in the United Kingdom. Our analysts realized that the consensus negative view of Ashtead was based in part on a competitor’s poorly positioned business. Ashtead exceeded the market’s expectations during the period, and the stock performed accordingly. We maintained this position at period-end. What was the impact of derivatives on the fund’s relative performance? During the period, forward currency contracts stood out for their positive impact on the fund’s relative performance. These contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date, can be used to gain or hedge exposures to foreign currencies. During the period, strength in currencies such as the Mexican peso, Swiss franc, and Australian dollar, in particular, had a positive impact on the fund’s relative performance. What is your outlook for international growth stocks in the months ahead? One concern we have is that global growth has been slowing. We have seen this in key economies, including the United States, China, Europe, and Japan. On the flip side, we believe the emerging markets have been doing somewhat better than they were in the recent past. We think that if growth recovers in countries such as the United States and China, this may help drive global demand — and thus continue to fuel better growth from both developing and developed world markets. At the same time, we see the potential for monetary policy tightening in the months ahead, beginning with the U.S. Fed’s potential December 2016 interest-rate increase. The International Growth Fund 9 key offset to tightening policy and slower growth is a looser fiscal stance, which we see as a real possibility in both the United States and Europe, particularly in the arena of expanding infrastructure investment. In light of these observations, we will seek to structure the portfolio so that it may perform well regardless of the interest-rate backdrop, while continuing to search out inexpensive opportunities that we believe have high growth potential. Thank you, Jeff, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jeffrey B. Sacknowitz has an M.A. in Political Economy and International Relations from Princeton University, an M.A. in International Relations and Japanese Politics from the University of Tokyo, and a B.A. from Colgate University. He joined Putnam in 1999 and has been in the investment industry since 1993. IN THE NEWS In its October World Economic Outlook , the International Monetary Fund (IMF) projected that global growth will decelerate to 3.1% in 2016 before bouncing back to 3.4% next year. The Washington-based IMF shaved 0.1% off its 2016 and 2017 forecasts relative to its April Outlook , citing “weaker-than-expected” growth in the United States in the first half of 2016 and downside risk associated with Brexit, the United Kingdom’s decision to depart the European Union, as factors affecting this subdued outlook. Although the initial market reaction to Brexit was “contained,” the U.K. referendum is eventually “expected to have negative macroeconomic consequences, especially in the United Kingdom,” the report states. The IMF slashed its 2016 growth rate for advanced economies to 1.6%. Emerging markets and developing economies, meanwhile, will “strengthen slightly” this year to 4.2% after five straight years of declines, as projected by the IMF. While the IMF’s outlook for these developing economies is “uneven,” they account for more than 75% of projected world growth in 2016, according to the IMF, benefiting from low interest rates in advanced economies, stabilizing commodity prices, and diminishing concerns about China’s short-term economic prospects. 10International Growth Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/16 Class A Class B Class C Class M Class R Class Y (inception dates) (1/3/95) (7/21/95) (2/1/99) (7/21/95) (12/1/03) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 5.99% 5.70% 5.71% 5.71% 5.20% 5.20% 5.47% 5.30% 5.73% 6.13% 10 years 32.06 24.47 24.31 24.31 22.39 22.39 25.56 21.17 28.80 35.43 Annual average 2.82 2.21 2.20 2.20 2.04 2.04 2.30 1.94 2.56 3.08 5 years 47.95 39.45 42.54 40.54 42.45 42.45 44.32 39.27 46.12 49.83 Annual average 8.15 6.88 7.35 7.04 7.33 7.33 7.61 6.85 7.88 8.42 3 years 3.23 –2.70 0.91 –2.09 0.89 0.89 1.70 –1.86 2.44 4.01 Annual average 1.07 –0.91 0.30 –0.70 0.29 0.29 0.56 –0.62 0.81 1.32 1 year 3.40 –2.54 2.65 –2.35 2.65 1.65 2.91 –0.69 3.13 3.65 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. International Growth Fund 11 Comparative index returns For periods ended 9/30/16 Lipper International MSCI EAFE Growth Multi-Cap Growth Funds Index (ND) category average* Annual average (life of fund) 4.22% 5.74% 10 years 36.21 28.09 Annual average 3.14 2.38 5 years 51.94 48.20 Annual average 8.73 8.07 3 years 7.35 5.21 Annual average 2.39 1.64 1 year 9.47 8.30 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/16, there were 442, 383, 335, 201, and 31 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $12,431 and $12,239, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,117. A $10,000 investment in the fund’s class R and Y shares would have been valued at $12,880 and $13,543, respectively. 12International Growth Fund Fund price and distribution information For the 12-month period ended 9/30/16 Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 9/30/15 $17.93 $19.02 $16.23 $16.62 $16.82 $17.43 $17.60 $18.07 9/30/16 18.54 19.67 16.66 17.06 17.31 17.94 18.15 18.73 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 9/30/15* 1.54% 2.29% 2.29% 2.04% 1.79% 1.29% Annualized expense ratio for the six-month period ended 9/30/16†‡ 1.48% 2.23% 2.23% 1.98% 1.73% 1.23% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. † Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. ‡ Includes a decrease of 0.07% from annualizing the performance fee adjustment for the six months ended 9/30/16. International Growth Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 4/1/16 to 9/30/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.59 $11.41 $11.41 $10.14 $8.86 $6.31 Ending value (after expenses) $1,051.00 $1,047.10 $1,046.60 $1,048.50 $1,049.70 $1,052.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 9/30/16, use the following calculation method. To find the value of your investment on 4/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.47 $11.23 $11.23 $9.97 $8.72 $6.21 Ending value (after expenses) $1,017.60 $1,013.85 $1,013.85 $1,015.10 $1,016.35 $1,018.85 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 International Growth Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Growth Index (ND) is an unmanaged index that measures the performance in 20 countries within Europe, Australasia and the Far East with a greater-than-average growth orientation. Calculated with net dividends (ND), this total return index reflects the reinvestment of dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. International Growth Fund 15 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2016, Putnam employees had approximately $500,000,000 and the Trustees had approximately $133,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16International Growth Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. International Growth Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-­management and sub-advisory contracts, effective July 1, 2016. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by 18 International Growth Fund competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have International Growth Fund 19 fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. Putnam Management has agreed to maintain these expense limitations until at least January 30, 2018 and to reduce the contractual expense limitation on investor servicing fees and expenses from 32 basis points to 25 basis points effective September 1, 2016. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the fourth quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the fifth quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2015 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined 20 International Growth Fund benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-­year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered International Growth Fund 21 that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. (“Lipper”) peer group (Lipper International Multi-Cap Growth Funds) for the one-year, three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-­performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 2nd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2015, there were 413, 374 and 338 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-­management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22 International Growth Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. International Growth Fund23 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Investment Funds and Shareholders of Putnam International Growth Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam International Growth Fund (the “fund”) at September 30, 2016, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments at September 30, 2016 by correspondence with the custodian, brokers, transfer agent, and the application of alternative auditing procedures where securities purchased had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 7, 2016 24 International Growth Fund The fund’s portfolio 9/30/16 COMMON STOCKS (98.4%)* Shares Value Aerospace and defense (2.0%) Airbus Group SE (France) 49,371 $2,986,014 Thales SA (France) 29,196 2,689,051 Airlines (0.3%) Air Canada (Canada) † 107,900 871,786 Auto components (2.5%) Johnson Controls International PLC 50,901 2,368,424 Leoni AG (Germany) 21,924 798,450 Toyo Tire & Rubber Co., Ltd. (Japan) 98,400 1,387,644 Valeo SA (France) 27,817 1,622,720 Xinyi Glass Holdings, Ltd. (Hong Kong) 778,000 709,668 Automobiles (1.1%) Fiat Chrysler Automobiles NV (Italy) 257,227 1,632,600 Nissan Motor Co., Ltd. (Japan) 140,300 1,373,900 Banks (4.7%) Australia & New Zealand Banking Group, Ltd. (Australia) 122,771 2,606,864 Banco Macro SA ADR (Argentina) 1,333 104,307 Credicorp, Ltd. (Peru) 10,100 1,537,422 Grupo Financiero Banorte SAB de CV (Mexico) 218,834 1,148,809 ING Groep NV GDR (Netherlands) 115,091 1,420,869 Metro Bank PLC (United Kingdom) † S 43,622 1,561,087 Permanent TSB Group Holdings PLC (Ireland) † 428,747 989,755 Societe Generale SA (France) 46,842 1,619,641 State Bank of India (India) 571,677 2,171,788 Beverages (3.6%) Anheuser-Busch InBev SA/NV (Belgium) 63,653 8,337,431 Heineken NV (Netherlands) 18,661 1,641,599 Biotechnology (2.4%) Grifols SA ADR (Spain) 162,530 2,595,604 Shire PLC (United Kingdom) 62,050 4,019,695 Capital markets (0.9%) Euronext NV 144A (France) 31,229 1,332,555 KKR & Co. LP 79,800 1,137,948 Chemicals (3.2%) Akzo Nobel NV (Netherlands) 54,442 3,687,179 Albemarle Corp. 20,900 1,786,741 Dow Chemical Co. (The) 32,200 1,668,926 Monsanto Co. 16,400 1,676,080 Sociedad Quimica y Minera de Chile SA ADR (Chile) 10,813 290,870 Commercial services and supplies (0.3%) HomeServe PLC (United Kingdom) 102,122 762,425 International Growth Fund25 COMMON STOCKS (98.4%)* cont. Shares Value Communications equipment (1.1%) Nokia OYJ (Finland) 521,418 $3,015,947 Construction and engineering (3.0%) Concord New Energy Group, Ltd. (China) 18,300,000 961,066 Kumagai Gumi Co., Ltd. (Japan) 1,137,000 2,939,187 Kyudenko Corp. (Japan) 70,000 2,563,131 Surya Semesta Internusa Tbk PT (Indonesia) 21,980,700 937,838 Sweco AB Class B (Sweden) 51,628 1,063,999 Construction materials (0.6%) LafargeHolcim, Ltd. (Switzerland) 30,974 1,673,839 Diversified financial services (1.4%) Challenger, Ltd. (Australia) 491,985 3,839,359 Diversified telecommunication services (5.0%) Cellnex Telecom, SA 144A (Spain) 131,986 2,387,089 Com Hem Holding AB (Sweden) 292,783 2,706,403 Nippon Telegraph & Telephone Corp. (Japan) 115,300 5,265,796 SFR Group SA (France) 71,026 2,091,218 Telecom Italia SpA RSP (Italy) 2,450,838 1,662,901 Electronic equipment, instruments, and components (1.4%) Murata Manufacturing Co., Ltd. (Japan) 29,900 3,899,977 Equity real estate investment trusts (REITs) (2.6%) Emlak Konut Gayrimenkul Yatirim Ortakligi AS (Turkey) 845,305 856,290 Hibernia REIT PLC (Ireland) 2,105,757 3,240,736 Japan Hotel REIT Investment Corp (Japan) 3,616 2,872,325 Viva Energy REIT (Australia) † 157,725 289,716 Food and staples retail (3.0%) AIN Holdings, Inc. (Japan) 32,100 2,185,919 Koninklijke Ahold Delhaize NV (Netherlands) 73,115 1,666,493 Wal-Mart de Mexico SAB de CV (Mexico) 766,900 1,678,975 X5 Retail Group NV GDR (Russia) † 96,531 2,796,503 Food products (5.5%) Adecoagro SA (Argentina) † 124,500 1,420,545 Associated British Foods PLC (United Kingdom) 97,902 3,299,286 Kerry Group PLC Class A (Ireland) 41,064 3,420,943 Nomad Foods, Ltd. (United Kingdom) † 176,717 2,088,795 Orkla ASA (Norway) 276,039 2,852,028 S Foods, Inc. (Japan) 42,200 1,102,618 Salmar ASA (Norway) 39,119 1,193,935 Health-care equipment and supplies (0.8%) Sartorius AG (Preference) (Germany) 26,308 2,189,292 Health-care technology (1.1%) CompuGroup Medical SE (Germany) 69,051 3,183,019 26 International Growth Fund COMMON STOCKS (98.4%)* cont. Shares Value Hotels, restaurants, and leisure (4.4%) Compass Group PLC (United Kingdom) 315,996 $6,123,191 Cox & Kings, Ltd. (India) † 571,974 1,905,480 Dalata Hotel Group PLC (Ireland) † 688,251 3,169,900 Wynn Macau, Ltd. (China) 674,800 1,127,498 Household durables (1.3%) Basso Industry Corp. (Taiwan) 652,000 2,080,105 Techtronic Industries Co., Ltd. (Hong Kong) 387,000 1,517,682 Household products (1.0%) Henkel AG & Co. KGaA (Preference) (Germany) 20,567 2,795,575 Industrial conglomerates (0.9%) Siemens AG (Germany) 20,674 2,419,954 Insurance (3.5%) Admiral Group PLC (United Kingdom) 53,862 1,430,472 AIA Group, Ltd. (Hong Kong) 778,600 5,216,706 Anicom Holdings, Inc. (Japan) 69,100 1,696,397 Prudential PLC (United Kingdom) 84,393 1,494,759 Internet and direct marketing retail (1.7%) Amazon.com, Inc. † 2,800 2,344,468 B2W Cia Digital (Brazil) † 246,000 1,206,494 Delivery Hero Holding GmbH (acquired 6/12/15, cost $1,255,426) (Private) (Germany) † ∆∆ F 163 1,127,825 FabFurnish GmbH (acquired 8/2/13, cost $7) (Private) (Brazil) † ∆∆ F 10 8 Global Fashion Group SA (acquired 8/2/13, cost $351,064) (Private) (Brazil) † ∆∆ F 8,287 59,955 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $7) (Private) (Brazil) † ∆∆ F 5 4 New Middle East Other Assets GmbH (acquired 8/2/13, cost $3) (Private) (Brazil) † ∆∆ F 2 2 Internet software and services (4.7%) Alibaba Group Holding, Ltd. ADR (China) † S 31,239 3,304,774 Criteo SA ADR (France) † S 46,900 1,646,659 Facebook, Inc. Class A † 12,600 1,616,202 Instructure, Inc. † 46,700 1,184,779 SMS Co., Ltd. (Japan) 39,500 1,054,187 Tencent Holdings, Ltd. (China) 157,600 4,366,809 Life sciences tools and services (0.9%) Clinigen Group PLC (United Kingdom) 286,546 2,662,984 Machinery (1.6%) KION Group AG (Germany) 22,369 1,447,887 Komatsu, Ltd. (Japan) 37,800 866,151 NSK, Ltd. (Japan) 208,300 2,137,569 International Growth Fund27 COMMON STOCKS (98.4%)* cont. Shares Value Media (4.2%) Global Mediacom Tbk PT (Indonesia) 23,508,800 $1,607,821 ITV PLC (United Kingdom) 852,204 2,067,781 Nippon Television Holdings, Inc. (Japan) UR 134,000 2,267,987 Stroeer SE & Co. KGaA (Germany) S 36,555 1,588,357 WPP PLC (United Kingdom) 184,608 4,340,531 Metals and mining (0.9%) JFE Holdings, Inc. (Japan) 111,500 1,625,741 Northern Star Resources, Ltd. (Australia) 294,058 1,024,209 Multi-utilities (1.1%) Veolia Environnement SA (France) 128,940 2,969,316 Multiline retail (0.5%) Matahari Department Store Tbk PT (Indonesia) 918,200 1,303,423 Oil, gas, and consumable fuels (2.4%) Cenovus Energy, Inc. (Canada) 131,500 1,889,655 Cheniere Energy, Inc. † 39,300 1,713,480 EOG Resources, Inc. 15,900 1,537,689 Royal Dutch Shell PLC Class A (United Kingdom) 59,414 1,473,960 Personal products (1.8%) Amorepacific Group (South Korea) 7,292 1,096,457 Coty, Inc. Class A 77,300 1,816,550 Unilever NV ADR (Netherlands) 49,480 2,283,085 Pharmaceuticals (7.3%) Allergan PLC † 15,200 3,500,712 Astellas Pharma, Inc. (Japan) 199,700 3,118,698 AstraZeneca PLC (United Kingdom) 32,221 2,089,832 Aurobindo Pharma, Ltd. (India) 165,202 2,129,155 Novartis AG (Switzerland) 84,700 6,660,916 Roche Holding AG (Switzerland) 6,645 1,648,425 Shionogi & Co., Ltd. (Japan) 23,400 1,196,070 Real estate management and development (2.4%) Foxtons Group PLC (United Kingdom) 656,452 852,987 Kennedy-Wilson Holdings, Inc. 108,205 2,440,023 Mitsui Fudosan Co., Ltd. (Japan) 104,000 2,214,442 Relo Group, Inc. (Japan) 6,800 1,124,560 Road and rail (0.6%) ComfortDelgro Corp., Ltd. (Singapore) 804,300 1,665,997 Semiconductors and semiconductor equipment (3.4%) Infineon Technologies AG (Germany) 76,737 1,368,895 NXP Semiconductor NV † 10,200 1,040,502 Semiconductor Manufacturing International Corp. (China) † 8,429,000 945,091 SK Hynix, Inc. (South Korea) 77,097 2,821,622 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 558,000 3,272,534 28 International Growth Fund COMMON STOCKS (98.4%)* cont. Shares Value Software (2.1%) Mobileye NV (Israel) † S 43,900 $1,868,823 Nintendo Co., Ltd. (Japan) 4,500 1,190,728 RIB Software AG (Germany) S 117,218 1,443,177 ServiceNow, Inc. † 19,100 1,511,765 Thrifts and mortgage finance (0.8%) Housing Development Finance Corp., Ltd. (HDFC) (India) 102,745 2,157,362 Tobacco (1.1%) Japan Tobacco, Inc. (Japan) 78,300 3,198,951 Trading companies and distributors (2.0%) Ashtead Group PLC (United Kingdom) 192,462 3,170,630 Bunzl PLC (United Kingdom) 45,909 1,356,712 Rexel SA (France) 73,627 1,128,562 Water utilities (0.4%) China Water Affairs Group, Ltd. (China) 1,842,000 1,189,193 Wireless telecommunication services (0.9%) Safaricom, Ltd. (Kenya) 5,283,300 1,037,884 Vodafone Group PLC (United Kingdom) 546,807 1,571,640 Total common stocks (cost $258,553,066) WARRANTS (0.6%)* † Expiration Strike date price Warrants Value Wuliangye Yibin Co., Ltd. 144A (China) 4/17/17 $0.00 342,000 $1,710,513 Total warrants (cost $1,436,997) SHORT-TERM INVESTMENTS (4.5%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.67% d Shares 10,314,996 $10,314,996 Putnam Short Term Investment Fund 0.51% L Shares 1,910,507 1,910,507 State Street Institutional Liquid Reserves Fund Trust Class 0.34% P Shares 230,000 230,000 U.S. Treasury Bills 0.285%, 10/13/16 $230,000 229,989 Total short-term investments (cost $12,685,482) TOTAL INVESTMENTS Total investments (cost $272,675,545) International Growth Fund29 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with acustodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2015 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $279,886,365. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,187,794, or 0.4% of net assets. d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). UR At the reporting period end, 5,200 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. At the close of the reporting period, the fund maintained liquid assets totaling $38,839 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. 30International Growth Fund DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 16.2% South Korea 1.4% United Kingdom 14.5 Indonesia 1.4 United States 10.6 Sweden 1.4 Germany 6.6 Italy 1.2 France 6.5 Finland 1.1 China 4.9 Mexico 1.0 Ireland 3.9 Russia 1.0 Netherlands 3.8 Canada 1.0 Switzerland 3.6 Israel 0.7 India 3.0 Singapore 0.6 Belgium 3.0 Peru 0.6 Australia 2.8 Argentina 0.5 Hong Kong 2.7 Brazil 0.5 Taiwan 1.9 Other 0.4 Spain 1.8 Total 100.0% Norway 1.4 FORWARD CURRENCY CONTRACTS at 9/30/16 (aggregate face value $95,577,476) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/19/16 $2,291,921 $2,302,651 $(10,730) British Pound Sell 12/21/16 1,101,560 1,134,094 32,534 Canadian Dollar Buy 10/19/16 3,735,754 3,776,396 (40,642) Canadian Dollar Sell 10/19/16 3,735,754 3,741,223 5,469 Barclays Bank PLC British Pound Sell 12/21/16 334,038 341,622 7,584 Hong Kong Dollar Buy 11/16/16 580,223 580,186 37 Japanese Yen Sell 11/16/16 1,621,526 1,612,056 (9,470) Swiss Franc Buy 12/21/16 1,563,773 1,543,471 20,302 Citibank, N.A. Australian Dollar Buy 10/19/16 109,872 125,578 (15,706) British Pound Buy 12/21/16 3,312,080 3,386,542 (74,462) Canadian Dollar Sell 10/19/16 2,041,114 2,045,626 4,512 Danish Krone Buy 12/21/16 2,941,850 2,914,697 27,153 Euro Sell 12/21/16 3,132,279 3,116,176 (16,103) Japanese Yen Buy 11/16/16 3,196,182 3,174,242 21,940 Mexican Peso Sell 10/19/16 4,062,158 4,248,200 186,042 Credit Suisse International Canadian Dollar Buy 10/19/16 1,996,976 1,982,995 13,981 Canadian Dollar Sell 10/19/16 1,996,976 2,024,311 27,335 New Zealand Dollar Buy 10/19/16 514,993 503,868 11,125 International Growth Fund31 FORWARD CURRENCY CONTRACTS at 9/30/16 (aggregate face value $95,577,476) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International Australian Dollar Buy 10/19/16 $2,459,483 $2,388,084 $71,399 Chinese Yuan Sell 11/16/16 13,162,970 13,210,404 47,434 Euro Sell 12/21/16 416,127 413,003 (3,124) HSBC Bank USA, National Association British Pound Sell 12/21/16 488,140 493,537 5,397 Canadian Dollar Buy 10/19/16 1,289,923 1,307,545 (17,622) Canadian Dollar Sell 10/19/16 1,289,923 1,280,536 (9,387) JPMorgan Chase Bank N.A. British Pound Sell 12/21/16 1,782,099 1,796,762 14,663 Canadian Dollar Buy 10/19/16 357,681 355,101 2,580 Canadian Dollar Sell 10/19/16 357,681 362,627 4,946 Japanese Yen Buy 11/16/16 1,225,218 1,218,040 7,178 Norwegian Krone Sell 12/21/16 611,744 584,788 (26,956) Singapore Dollar Buy 11/16/16 547,768 541,470 6,298 South Korean Won Sell 11/16/16 4,305,769 4,249,975 (55,794) Swedish Krona Buy 12/21/16 274,902 274,690 212 Swiss Franc Buy 12/21/16 6,650,484 6,590,388 60,096 State Street Bank and Trust Co. Euro Sell 12/21/16 1,315,235 1,305,325 (9,910) Israeli Shekel Sell 10/19/16 228,810 222,173 (6,637) Japanese Yen Buy 11/16/16 3,889,392 3,902,048 (12,656) Swedish Krona Buy 12/21/16 67,971 67,943 28 Swiss Franc Buy 12/21/16 7,950,319 7,852,340 97,979 UBS AG Australian Dollar Buy 10/19/16 1,258,931 1,244,251 14,680 Australian Dollar Sell 10/19/16 1,258,931 1,256,491 (2,440) Euro Sell 12/21/16 2,036,776 2,027,557 (9,219) Swiss Franc Buy 12/21/16 1,945,512 1,920,856 24,656 WestPac Banking Corp. Canadian Dollar Buy 10/19/16 1,075,254 1,067,653 7,601 Canadian Dollar Sell 10/19/16 1,075,254 1,089,955 14,701 Total 32International Growth Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $27,262,916 $15,281,208 $1,187,794 Consumer staples 37,291,743 7,583,945 —­ Energy 6,614,784 —­ —­ Financials 13,777,624 17,688,476 —­ Health care 28,550,479 6,443,923 —­ Industrials 17,897,020 12,070,939 —­ Information technology 18,001,523 17,550,948 —­ Materials 10,783,635 2,649,950 —­ Real estate 7,679,752 6,211,327 —­ Telecommunication services 11,457,135 5,265,796 —­ Utilities 2,969,316 1,189,193 —­ Total common stocks Warrants —­ 1,710,513 —­ Short-term investments 2,140,507 10,544,985 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $417,004 $—­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. International Growth Fund33 Statement of assets and liabilities 9/30/16 ASSETS Investment in securities, at value, including $10,017,974 of securities on loan (Note 1): Unaffiliated issuers (identified cost $260,450,042) $277,579,928 Affiliated issuers (identified cost $12,225,503) (Notes 1 and 5) 12,225,503 Cash 77,342 Foreign currency (cost $428,291) (Note 1) 432,018 Dividends, interest and other receivables 758,729 Receivable for shares of the fund sold 96,505 Receivable for investments sold 10,496,423 Unrealized appreciation on forward currency contracts (Note 1) 737,862 Prepaid assets 21,143 Total assets LIABILITIES Payable for investments purchased 10,383,095 Payable for shares of the fund repurchased 231,649 Payable for compensation of Manager (Note 2) 201,042 Payable for custodian fees (Note 2) 37,929 Payable for investor servicing fees (Note 2) 85,180 Payable for Trustee compensation and expenses (Note 2) 248,476 Payable for administrative services (Note 2) 1,090 Payable for distribution fees (Note 2) 165,467 Unrealized depreciation on forward currency contracts (Note 1) 320,858 Collateral on securities loaned, at value (Note 1) 10,314,996 Collateral on certain derivative contracts, at value (Note 1) 230,000 Other accrued expenses 319,306 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $341,700,322 Undistributed net investment income (Note 1) 4,081,805 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (83,279,368) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 17,383,606 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 34 International Growth Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($242,646,131 divided by 13,088,092 shares) $18.54 Offering price per class A share (100/94.25 of $18.54)* $19.67 Net asset value and offering price per class B share ($4,169,150 divided by 250,200 shares)** $16.66 Net asset value and offering price per class C share ($7,741,176 divided by 453,641 shares)** $17.06 Net asset value and redemption price per class M share ($4,748,096 divided by 274,292 shares) $17.31 Offering price per class M share (100/96.50 of $17.31)* $17.94 Net asset value, offering price and redemption price per class R share ($707,646 divided by 38,980 shares) $18.15 Net asset value, offering price and redemption price per class Y share ($19,874,166 divided by 1,060,999 shares) $18.73 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. International Growth Fund 35 Statement of operations Year ended 9/30/16 INVESTMENT INCOME Dividends (net of foreign taxes paid and refunded $510,949) $5,955,238 Interest (including interest income of $17,389 from investments in affiliated issuers) (Note 5) 18,211 Securities lending (net of expenses) (Notes 1 and 5) 174,045 Total investment income EXPENSES Compensation of Manager (Note 2) 2,479,408 Investor servicing fees (Note 2) 604,979 Custodian fees (Note 2) 73,821 Trustee compensation and expenses (Note 2) 23,354 Distribution fees (Note 2) 789,599 Administrative services (Note 2) 8,286 Other 298,027 Fees waived and reimbursed by Manager (Note 2) (4,105) Total expenses Expense reduction (Note 2) (59,687) Net expenses Net investment income Net realized loss on investments (net of foreign tax of $96,309) (Notes 1 and 3) (15,021,546) Net realized loss on swap contracts (Note 1) (171,872) Net realized gain on foreign currency transactions (Note 1) 1,141,804 Net realized gain on written options (Notes 1 and 3) 300,304 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 671,702 Net unrealized appreciation of investments (net of foreign tax of $162,119) during the year 20,246,124 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 36International Growth Fund Statement of changes in net assets DECREASE IN NET ASSETS Year ended 9/30/16 Year ended 9/30/15 Operations: Net investment income $1,933,812 $1,549,222 Net realized gain (loss) on investments and foreign currency transactions (13,751,310) 8,279,461 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 20,917,826 (28,995,326) Net increase (decrease) in net assets resulting from operations Decrease from capital share transactions (Note 4) (29,774,891) (32,048,435) Total decrease in net assets NET ASSETS Beginning of year 300,560,928 351,776,006 End of year (including undistributed net investment income of $4,081,805 and $102,141, respectively) The accompanying notes are an integral part of these financial statements. International Growth Fund37 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions fees reimbursements end of period­ value (%) b (in thousands) (%) c net assets (%) (%) Class A­ September 30, 2016­ $17.93­ .12­ .49­ .61­ —­ —­ —­ —­ $18.54­ 3.40­ $242,646­ 1.46­ d .70­ d 146­ September 30, 2015­ 19.05­ .09­ (1.21) —­ —­ —­ —­ 17.93­ 260,642­ 1.48­ .49­ 88­ September 30, 2014­ 18.00­ .06­ 1.03­ 1.09­ (.04) —­ —­ 19.05­ 6.07­ 305,408­ 1.50­ .32­ 110­ September 30, 2013­ 15.03­ .09­ 2.95­ 3.04­ (.07) —­ e —­ 18.00­ 20.30­ 307,077­ 1.53­ .56­ 127­ September 30, 2012­ 13.10­ .09­ 2.30­ 2.39­ (.50) —­ e .04 f 15.03­ 19.14­ 286,059­ 1.56­ .60­ 108­ Class B­ September 30, 2016­ $16.23­ (.01) .44­ .43­ —­ —­ —­ —­ $16.66­ 2.65­ $4,169­ 2.21­ d (.07) d 146­ September 30, 2015­ 17.38­ (.05) (1.10) —­ —­ —­ —­ 16.23­ 4,990­ 2.23­ (.28) 88­ September 30, 2014­ 16.51­ (.08) .95­ .87­ —­ —­ —­ —­ 17.38­ 5.27­ 6,593­ 2.25­ (.47) 110­ September 30, 2013­ 13.82­ (.03) 2.72­ 2.69­ —­ —­ —­ e —­ 16.51­ 19.46­ 7,870­ 2.28­ (.22) 127­ September 30, 2012­ 12.04­ (.02) 2.13­ 2.11­ (.37) —­ e .04 f 13.82­ 18.24­ 8,854­ 2.31­ (.19) 108­ Class C­ September 30, 2016­ $16.62­ (.01) .45­ .44­ —­ —­ —­ —­ $17.06­ 2.65­ $7,741­ 2.21 ­ d (.05) d 146­ September 30, 2015­ 17.80­ (.04) (1.14) —­ —­ —­ —­ 16.62­ 8,591­ 2.23­ (.25) 88­ September 30, 2014­ 16.91­ (.08) .97­ .89­ —­ —­ —­ —­ 17.80­ 5.26­ 9,016­ 2.25­ (.42) 110­ September 30, 2013­ 14.16­ (.03) 2.78­ 2.75­ —­ —­ — ­ e —­ 16.91­ 19.42­ 8,626­ 2.28­ (.19) 127­ September 30, 2012­ 12.35­ (.02) 2.18­ 2.16­ (.39) —­ e .04 f 14.16­ 18.24­ 7,671­ 2.31­ (.14) 108­ Class M­ September 30, 2016­ $16.82­ .03­ .46­ .49­ —­ —­ —­ —­ $17.31­ 2.91­ $4,748­ 1.96­ d .19­ d 146­ September 30, 2015­ 17.96­ —­ e (1.14) —­ —­ —­ —­ 16.82­ 5,270­ 1.98­ (.01) 88­ September 30, 2014­ 17.02­ (.03) .97­ .94­ —­ —­ —­ —­ 17.96­ 5.52­ 5,944­ 2.00­ (.18) 110­ September 30, 2013­ 14.22­ .01­ 2.79­ 2.80­ —­ —­ —­ e —­ 17.02­ 19.69­ 6,332­ 2.03­ .06­ 127­ September 30, 2012­ 12.40­ .01­ 2.19­ 2.20­ (.42) — ­ e .04 f 14.22­ 18.56­ 5,840­ 2.06­ .09­ 108­ Class R­ September 30, 2016­ $17.60­ .08­ .47­ .55­ —­ —­ —­ —­ $18.15­ 3.13­ $708­ 1.71­ d .44­ d 146­ September 30, 2015­ 18.74­ .03­ (1.17) —­ —­ —­ —­ 17.60­ 658­ 1.73­ .16­ 88­ September 30, 2014­ 17.72­ .01­ 1.01­ 1.02­ — ­ e —­ e —­ —­ 18.74­ 5.77­ 2,396­ 1.75­ .06­ 110­ September 30, 2013­ 14.80­ .05­ 2.91­ 2.96­ (.04) —­ e —­ 17.72­ 20.00­ 2,389­ 1.78­ .31­ 127­ September 30, 2012­ 12.90­ .05­ 2.28­ 2.33­ (.47) —­ e .04 f 14.80­ 18.86­ 2,032­ 1.81­ .38­ 108­ Class Y­ September 30, 2016­ $18.07­ .17­ .49­ .66­ —­ —­ —­ —­ $18.73­ 3.65­ $19,874­ 1.21­ d .96 ­ d 146­ September 30, 2015­ 19.15­ .14­ (1.22) —­ —­ —­ —­ 18.07­ 20,409­ 1.23­ .75­ 88­ September 30, 2014­ 18.09­ .12­ 1.03­ 1.15­ (.09) —­ —­ 19.15­ 6.35­ 22,419­ 1.25­ .59­ 110­ September 30, 2013­ 15.11­ .14­ 2.95­ 3.09­ (.11) —­ e —­ 18.09­ 20.55­ 19,298­ 1.28­ .86­ 127­ September 30, 2012­ 13.17­ .08­ 2.37­ 2.45­ (.55) —­ e .04 f 15.11­ 19.49­ 12,925­ 1.31­ .54­ 108­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 38 International Growth Fund International Growth Fund 39 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Canadian Imperial Holdings, Inc. and CIBC World Markets Corp., which amounted to $0.04 per share outstanding on November 29, 2011. The accompanying notes are an integral part of these financial statements. 40International Growth Fund Notes to financial statements 9/30/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2015 through September 30, 2016. Putnam International Growth Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek long-term capital appreciation. The fund invests mainly in common stocks of companies of any size in established and emerging markets outside the United States. The fund invests mainly in growth stocks, which are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM (effective November 1, 2015), classR and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. International Growth Fund 41 If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. 42International Growth Fund Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities. International Growth Fund 43 To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $123,288 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $34,981 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $10,314,996 and the value of securities loaned amounted to $10,017,974. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Prior to 44International Growth Fund September 22, 2016, the fund participated in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and the same unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee (0.04% prior to September 22, 2016) and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% (0.16% prior to September 22, 2016) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At September 30, 2016, the fund had a capital loss carryover of $81,599,854 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $9,346,362 $7,839,996 $17,186,358 * 8,798,377 N/A 8,798,377 September 30, 2017 55,615,119 N/A 55,615,119 September 30, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from foreign taxes paid on capital gains, from realized gains and losses on passive foreign investment companies, from unrealized gains and losses on passive foreign investment companies, from income on swap contracts, and from partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $2,045,852 to increase undistributed net investment income, $568,273 to increase paid-in capital and $2,614,125 to increase accumulated net realized loss. International Growth Fund 45 The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $30,779,936 Unrealized depreciation (15,329,567) Net unrealized appreciation 15,450,369 Undistributed ordinary income 4,466,720 Capital loss carryforward (81,599,854) Cost for federal income tax purposes $274,355,062 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 1.080% of the first $5 billion, 0.880% of the next $50 billion, 1.030% of the next $5 billion, 0.860% of the next $50 billion, 0.980% of the next $10 billion, 0.850% of the next $100 billion and 0.930% of the next $10 billion, 0.845% of any excess thereafter. In addition, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and dividing the result by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the MSCI EAFE Growth Index (Net Dividends) each measured over the performance period. The maximum annualized performance adjustment rate is +/– 0.21%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.924% of the fund’s average net assets before a decrease of $174,835 (0.061% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through January 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. 46 International Growth Fund Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $4,105. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. Prior to September 1, 2016, Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each retail account of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Prior to September 1, 2016, Putnam Investor Services had agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes would not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $524,566 ClassR 1,403 ClassB 9,508 ClassY 42,031 ClassC 17,189 Total ClassM 10,282 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $395 under the expense offset arrangements and by $59,292 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $204, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. International Growth Fund 47 The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $622,726 ClassM 36,642 ClassB 45,225 ClassR 3,324 ClassC 81,682 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $16,626 and $400 from the sale of classA and classM shares, respectively, and received $2,825 and $365 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $121 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $410,378,376 $435,594,342 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. 48International Growth Fund Written option transactions during the reporting period are summarized as follows: Written option Written option contract amounts premiums Written options outstanding at the beginning of the reporting period GBP — $— Options opened GBP 3,344 300,304 Options exercised GBP — — Options expired GBP (3,344) (300,304) Options closed GBP — — Written options outstanding at the end of the reporting period GBP — $— Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/16 Year ended 9/30/15 ClassA Shares Amount Shares Amount Shares sold 422,576 $7,564,566 772,917 $14,636,537 Shares issued in connection with reinvestment of distributions — 422,576 7,564,566 772,917 14,636,537 Shares repurchased (1,874,701) (33,496,101) (2,268,332) (43,035,259) Net decrease Year ended 9/30/16 Year ended 9/30/15 ClassB Shares Amount Shares Amount Shares sold 36,045 $581,079 36,631 $638,003 Shares issued in connection with reinvestment of distributions — 36,045 581,079 36,631 638,003 Shares repurchased (93,261) (1,488,553) (108,646) (1,878,803) Net decrease Year ended 9/30/16 Year ended 9/30/15 ClassC Shares Amount Shares Amount Shares sold 44,341 $721,912 79,532 $1,423,043 Shares issued in connection with reinvestment of distributions — 44,341 721,912 79,532 1,423,043 Shares repurchased (107,496) (1,772,886) (69,336) (1,216,906) Net increase (decrease) International Growth Fund 49 Year ended 9/30/16 Year ended 9/30/15 ClassM Shares Amount Shares Amount Shares sold 7,245 $121,085 9,127 $165,182 Shares issued in connection with reinvestment of distributions — 7,245 121,085 9,127 165,182 Shares repurchased (46,246) (779,684) (26,748) (478,902) Net decrease Year ended 9/30/16 Year ended 9/30/15 ClassR Shares Amount Shares Amount Shares sold 13,499 $235,968 32,749 $614,737 Shares issued in connection with reinvestment of distributions — 13,499 235,968 32,749 614,737 Shares repurchased (11,935) (204,734) (123,162) (2,257,877) Net increase (decrease) Year ended 9/30/16 Year ended 9/30/15 ClassY Shares Amount Shares Amount Shares sold 153,171 $2,759,001 269,850 $5,214,046 Shares issued in connection with reinvestment of distributions — 153,171 2,759,001 269,850 5,214,046 Shares repurchased (221,919) (4,016,544) (310,936) (5,872,236) Net decrease Note 5: Affiliated transactions Transactions during the reporting period with Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Cash Collateral Pool, LLC* $9,303,232 $45,664,966 $44,653,202 $34,691 $10,314,996 Putnam Short Term Investment Fund** 6,973,787 101,094,183 106,157,463 17,389 1,910,507 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC (see Note 1). **Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. 50 International Growth Fund Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $1,000 Written equity option contracts (contract amount) (Note 3) $1,000 Forward currency contracts (contract amount) $108,800,000 OTC total return swap contracts (notional) $—* Warrants (number of warrants) 560,000 * For the reporting period there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $737,862 Payables $320,858 Equity contracts Investments 1,710,513 Payables — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Warrants Options contracts Swaps Total Foreign exchange contracts $— $— $1,092,029 $— $1,092,029 Equity contracts 31,891 (142,209) — (171,872) $(282,190) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants contracts Total Foreign exchange contracts $— $656,715 $656,715 Equity contracts 624,661 — $624,661 Total International Growth Fund51 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $38,003 $27,923 $239,647 $52,441 $118,833 $5,397 $95,973 $98,007 $39,336 $22,302 $737,862 Total Assets Liabilities: Forward currency contracts # 51,372 9,470 106,271 — 3,124 27,009 82,750 29,203 11,659 — 320,858 Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $130,000 $— $115,709 $— $— $68,804 $— $— Net amount $(13,369) $18,453 $3,376 $52,441 $— $(21,612) $13,223 $— $27,677 $22,302 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 52 International Growth Fund International Growth Fund 53 Federal tax information (Unaudited) For the reporting period, total interest and dividend income from foreign countries were $6,141,422, or $0.40 per share (for all classes of shares). Taxes paid to foreign countries were $630,875, or $0.04 per share (for all classes of shares). The fund designated 5.01% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 100.00%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. 54International Growth Fund About the Trustees Independent Trustees International Growth Fund 55 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2016, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 56 International Growth Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, James F. Clark (Born 1974) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Michael J. Higgins (Born 1976) Putnam Investments and Putnam Vice President, Treasurer, and Clerk Retail Management Since 2010 Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. International Growth Fund57 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund Government Money Market Fund* Emerging Markets Equity Fund High Yield Advantage Fund Equity Spectrum Fund High Yield Trust Europe Equity Fund Income Fund Global Equity Fund Money Market Fund** International Capital Opportunities Fund Short Duration Income Fund International Equity Fund U.S. Government Income Trust Investors Fund Low Volatility Equity Fund Tax-free Income Multi-Cap Core Fund AMT-Free Municipal Fund Research Fund Intermediate-Term Municipal Income Fund Strategic Volatility Equity Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. 58International Growth Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund ® portfolios with managed allocations to Absolute Return 300 Fund ® stocks, bonds, and money market Absolute Return 500 Fund ® investments to generate retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Global Asset Allocation Funds — four RetirementReady ® 2025 Fund investment portfolios that spread your RetirementReady ® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. ** You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. International Growth Fund 59 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 60 International Growth Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisors Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Robert E. Patterson Principal Accounting Officer, The Putnam Advisory George Putnam, III and Assistant Treasurer Company, LLC Robert L. Reynolds One Post Office Square W. Thomas Stephens Susan G. Malloy Boston, MA 02109 Vice President and Officers Assistant Treasurer Marketing Services Robert L. Reynolds Putnam Retail Management President James P. Pappas One Post Office Square Vice President Boston, MA 02109 Jonathan S. Horwitz Executive Vice President, Mark C. Trenchard Custodian Principal Executive Officer, and Vice President and State Street Bank Compliance Liaison BSA Compliance Officer and Trust Company Steven D. Krichmar Nancy E. Florek Legal Counsel Vice President and Vice President, Director of Ropes & Gray LLP Principal Financial Officer Proxy Voting and Corporate Governance, Assistant Clerk, Independent Registered Robert T. Burns and Associate Treasurer Public Accounting Firm Vice President and PricewaterhouseCoopers LLP Chief Legal Officer This report is for the information of shareholders of Putnam International Growth Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2016	$82,144	$ — $19,903	$ — September 30, 2015	$79,669	$ — $30,587	$ — For the fiscal years ended September 30, 2016 and September 30, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $579,656 and $710,263 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
